 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DALE JARDINE,                                     No. 2:15-cv-1749 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. JACK ST. CLAIR,
15                       Defendant.
16

17          Plaintiff is a former state prisoner proceeding pro se with this civil rights action against

18   sole defendant Dr. St. Clair. Plaintiff again requests extensions of time to submit his opposition

19   to defendant’s pending motion for summary judgment, which is currently scheduled for hearing

20   on December 12, 2018. This order provides plaintiff an additional – and final – two weeks to file

21   and serve his opposition to defendant’s motion. This extension of time means that plaintiff has

22   been provided a total of 90 days to respond to defendant’s motion, far longer than the 21-day

23   period accorded by the Local Rules. This order also vacates the hearing on defendant’s motion,

24   which will be decided on the papers.

25          Failure of plaintiff to timely file an opposition will result in a recommendation for

26   dismissal of this action without prejudice. No further extensions of time or other

27   accommodations will be granted in this case.

28   ////
                                                        1
 1          Plaintiff is again informed of the following requirements for opposing a motion for
 2   summary judgment. See ECF No. 23 at 6; see also Fed. R. Civ. P. 56; Local Rule 260; Rand v.
 3   Rowland, 154 F.3d 952, 957 (9th Cir. 1998); Woods v. Carey, 684 F.3d 934 (9th Cir. 2012).
 4          A motion for summary judgment is premised on the argument that a case presents no
 5   significant factual disputes and the moving party is entitled to judgment as a matter of law. To
 6   oppose a motion for summary judgment, you must address each of the facts listed in the
 7   defendant’s Statement of Undisputed Facts – you must admit the facts that are undisputed, and
 8   deny the facts that are disputed. If you fail to contradict defendant’s facts and evidence with your
 9   own facts and evidence, the court may accept defendant’s presentation of the case and grant the
10   motion.
11          To deny a fact proffered by defendant, you must cite to the evidence you rely on to
12   support your denial. To do this, you may refer to specific statements made in your complaint if
13   you signed your complaint under penalty of perjury and your complaint shows that you have
14   personal knowledge of the matters stated. You may also submit declarations setting forth the
15   facts that you believe prove your claims, provided the person who signs the declaration has
16   personal knowledge of the facts stated. You may also submit all or part of deposition transcripts,
17   answers to interrogatories, admissions, and other authenticated documents.
18          Subject to these considerations, IT IS HEREBY ORDERED that:
19          1. The hearing scheduled for December 12, 2018 on defendant’s motion for summary
20   judgment is VACATED; the motion will be decided on the papers.
21          2. Plaintiff shall file and serve his opposition to defendant’s motion for summary
22   judgment on or before November 30, 2018; no further extensions of time will be granted.
23          3. Defendant may file and serve a reply no later than December 14, 2018.
24   ////
25   ////
26   ////
27   ////
28   ////
                                                       2
 1          4. Failure of plaintiff to timely file his opposition to defendant’s motion for summary
 2   judgment shall result in a recommendation to the district judge that this action be dismissed
 3   without prejudice.
 4          IT IS SO ORDERED.
 5   DATED: November 16, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
